Exhibit 10.4

 

(Specific Debt Guarantee)

 

LETTER OF GUARANTEE

 

Please

Affix a

Revenue

Stamp

 

 

 

 

Date: May 10, 2013

 

 

Guarantor

Signature:

/s/ Stevan R. Schott

 

 

 

Calgon Carbon Corporation

 

 

Full Name:

Stevan R. Schott, Senior Vice

 

 

 

President & Chief Financial Officer

 

 

Address:

400 Calgon Carbon Drive

 

 

 

Pittsburgh, PA 15205 USA

 

 

 

 

 

Borrower

 

/s/ Natsuo Watase

 

 

Full Name:

Natsuo Watase, President

 

 

 

Calgon Carbon Japan KK

 

 

Address:

Central Building 8-F

 

 

 

Kayobashi 1-1-5, Chuo-Ku

 

 

 

Tokyo 104-0031 Japan

 

 

 

 

 

Bank

 

/s/

 

 

Full Name:

 

 

 

 

Bank of Tokyo-Mitsubishi UFJ

 

 

Address:

 

 

The Guarantor and the Bank hereby agree to the terms and conditions set forth in
this letter of guarantee (this “Guarantee”) in connection with the guarantee
transaction between the Guarantor and the Bank.

 

Article I (Guarantee Obligations)

 

The Guarantor shall be jointly and severally liable (rentai hosho) with the
Borrower in respect of the obligations specified below: which the Borrower owes
to the Bank (the “Borrower’s Obligation”). The Guarantor hereby agrees to
perform its obligations pursuant to the terms and conditions set forth in this
Guarantee as well as the Agreement on the Bank Transactions, which the Borrower
has separately furnished to or agreed with the Bank.

 

--------------------------------------------------------------------------------


 

1

 

The loan obligation under the Loan Agreement
(Kin-Sen-Shouhi-Taishaku-Keiyaku-Shousho)

Dated as of May 10th, 2013

 

 

Contract Amount: the sum of ¥1.000.000.000

(Current outstanding amount: the sum of ¥1.000.000.000)

 

 

Final Repayment Date

May 10, 2017

2

 

The obligation under the promissory note drawn on            and the loan
obligation underlying the promissory note

 

 

Face amount of the promissory note

¥

 

 

Serial number of the promissory note

 

 

 

Maturity date

3

 

 

 

 

Article 2 (Waiver of Right to Claim Maintenance of Security)

 

The Guarantor shall not claim that it should be released from its obligations on
the grounds that the Rank has amended or terminated the collateral or other
guarantees for reasons of its own.

 

Article 3 (Prohibition of Set-off by Guarantor)

 

The Guarantor shall not set-off the deposits or any other claim of the Borrower
against the Bank.

 

Article 4 (Non Exercise, etc. of Right Obtained by Subrogation)

 

In the event that the Guarantor has performed any obligation under this
Guarantee, the Guarantor shall not exercise any right obtained from the Bank by
subrogation without the prior approval of the Bank so long as transactions
between the Borrower and the Bank continue, Upon the Bank’s demand, the
Guarantor shall assign such right and priority to the Bank without any charge.

 

Article 5 (Guarantee Obligations Being Cumulative)

 

1.              If any other letter of guarantee has been executed by the
Guarantor as security for the transaction between the Borrower and the Bank, the
total amount of the guarantee obligations shall be the aggregate of the
guaranteed obligations under such other guarantee and this Guarantee, and this
Guarantee shall not affect such other guarantee.

 

2.              The preceding paragraph shall also apply to such cases as any
other letter of guarantee is executed in the future by the Guarantor as security
for the transaction between the Borrower and the Bank.

 

--------------------------------------------------------------------------------


 

Article 6 (Set-off by Bank and Delivery of Bills or Notes)

 

1.              In the event that the Borrower’s Obligation becomes due, the
Bank may set-off any obligations the Bank owes to the Guarantor (such as
deposits and any other claim of the Guarantor against the Bank) against the
Guarantor’s obligations hereunder, even if such obligations of the Bank have not
yet become due.

 

2.              In the event that the Bank has set-off as set forth in the
preceding paragraph and there exist bills or notes pertaining to the Borrower’s
obligations to the Bank, the Bank shall deliver such bills or notes thereafter.
In such case, the Guarantor shall come to the Bank’s premises to receive such
bills or notes.

 

Article 7 (Designation of Application)

 

1.              In the event that the Bank effects set-off under the preceding
article and the amount thereof is insufficient to pay and discharge all of the
obligations that the Guarantor owes to the Bank, the Bank may designate its
application in such order and method as the Bank deems appropriate. In the event
that the Guarantor makes payment in relation to its obligations and the amount
thereof is insufficient to pay and discharge all the obligations that the
Guarantor owes to the Bank, the Guarantor may apply the same in such order and
method as the Guarantor deems appropriate. If, in such event, the Bank or the
Guarantor, as the case may be, fails to designate the order and method in which
the obligations are paid and discharged, the other party may make the
application in the same manner.

 

2.              If the Bank designated the order and method in which the
obligations are paid and discharged by application in accordance with the
preceding paragraph, the Guarantor shall not raise any objection to such
application.

 

Article 8 (Changes in Matters Notified)

 

The Guarantor shall immediately give written notification to the Bank when
changes are made in its seal, name, trade name, representative, address or other
matters to be notified to the Bank.

 

Article 9 (Notice, etc. to Guarantor and Others)

 

In the event that any notice, document, etc. sent to the address or offices
notified to the Bank is belatedly delivered or fails to arrive due to any cause
attributable to the Borrower or the Guarantor, such as the failure of the
Borrower or the Guarantor in making notice of change of matters to be notified
to the Bank pursuant to the preceding article or the refusal by the Borrower or
the Guarantor of receipt of a demand from the Bank, the notice, document, etc.
shall be deemed to have been delivered as of the time it should normally have
arrived.

 

--------------------------------------------------------------------------------